                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

CRYSTAL GRIMES, on behalf of        )
Herself and others similarly        )
Situated,                           )
                                    )
                 Plaintiff,         )
                                    )
            v.                      )       1:18-CV-798
                                    )
GOVERNMENT EMPLOYEES INSURANCE      )
COMPANY,                            )
                                    )
                 Defendant.         )

                     MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     Plaintiff Crystal Grimes, owner of a personal automobile

insurance   policy    issued   by   Defendant   Government   Employees

Insurance Company (“GEICO”), alleges that GEICO systematically

underpays claims for medical payments coverage on North Carolina

automobile insurance policies.      (Doc. 1 at 1–2, 4.)   Grimes seeks

damages, for herself and others similarly situated, based on breach

of contract, breach of the implied covenant of good faith and fair

dealing, violation of the North Carolina Unfair and Deceptive Trade

Practices Act, N.C. Gen. Stat. §§ 75-1.1, et seq. (“UDTPA”), and

aggravated bad faith/tortious breach of contract in violation of

Chapter 1D of the North Carolina General Statutes.           (Doc. 1.)

Before the court is GEICO’s motion to dismiss the complaint and to

compel arbitration pursuant to Federal Rule of Civil Procedure

12(b)(3), and alternatively to dismiss the complaint pursuant to
Federal Rule of Civil Procedure 12(b)(6).      (Doc. 12.)   The motion

is fully briefed and ready for decision.     For the reasons set forth

below, the motion to dismiss and to compel arbitration pursuant to

Rule 12(b)(3) will be DENIED and the motion to dismiss pursuant to

Rule 12(b)(6) will be GRANTED.

I.     BACKGROUND

     Grimes owns a personal automobile insurance policy issued by

GEICO that includes coverage for medical payments (“MedPay”) up to

$5,000 per person per accident.       (Doc. 1 ¶¶ 10, 15.)   Her policy

was in effect when she was injured in a car accident.       (Id. ¶¶ 11,

15, 27–28.)     Grimes received medical treatment for her injuries

from several medical providers, including WakeMed, Wake Emergency

Physicians, PA, and EmergeOrtho.       (Id. ¶ 29.)    The gross total

charge for her medical treatment was $4,436.97: WakeMed charged

Grimes $1,835.42, Wake Emergency Physicians, PA charged her $570,

and EmergeOrtho charged her $2,031.55.       (Id. ¶¶ 31, 35.)   Grimes

submitted claims to GEICO for $4,436.97 in medical expenses and

sought reimbursement under the MedPay coverage provision.         (Id.

¶ 34.)

     The MedPay provision states, in relevant part:

       INSURING AGREEMENT

       We will pay reasonable expenses incurred for necessary
       medical and funeral services because of bodily injury:

            1. Caused by accident; and
            2. Sustained by an insured.

                                  2
     We will pay only those expenses incurred for services
     rendered within 3 years from the date of the accident.

      . . .

     Expenses are reasonable only if they are consistent with
     the usual fees charged by the majority of similar medical
     providers in the geographical area in which the expenses
     were incurred for the specific medical service.

     Services are necessary only if the services are rendered
     by a licensed medical provider within the scope of the
     provider’s practice and license and are essential in
     achieving maximum medical improvement for the bodily
     injury sustained in the accident.

     We have the right to make or obtain a utilization review
     of the medical expenses and services to determine if
     they are reasonable and necessary for the bodily injury
     sustained.

                            *   *    *

     ARBITRATION
     The amount due under this coverage shall be decided by
     agreement between the insured and us. If there is no
     agreement, the amount due shall be decided by
     arbitration upon written request of the insured or us.
     Each party shall select a competent and impartial
     arbitrator.   These two shall select a third one.     If
     unable to agree on the third one within 30 days, either
     party may request a judge of a court of record in the
     county in which the arbitration is pending to select a
     third one. The written decision of any two arbitrators
     shall be binding on us, the insured, any assignee of the
     insured and any person or organization with whom the
     insured expressly or implied contracts for the rendition
     of medical services. The arbitrators’ decision shall be
     limited to whether or not the medical expenses were
     reasonable and the services were necessary, with the
     amount due being equal only to the reasonable expenses
     for necessary services. The arbitrators shall not award
     punitive damages or other noncompensatory damages.

                            *   *    *

(Doc. 1-2 at 6–8.)

                                3
      GEICO found that Grimes’s injuries were caused by the car

accident, necessary, and not subject to any exclusions.           (Doc. 1

¶¶ 36–38.)       GEICO also found that Grimes’s medical charges had

been discounted by the providers in the amount of $2,461.70 because

of “health insurance contractual allowances,” and GEICO reimbursed

Grimes for the difference — $1,975.27.        (Id. ¶¶ 39, 45; see Docs.

1-4, 1-5, 1-6.)

      Grimes alleges that GEICO has no right to reduce the medical

expenses she incurred “on account of any adjustment made by any

health insurer” and that by doing so breached the MedPay coverage

in her policy.       (Doc. 1 ¶¶ 44–46.)      In response, GEICO timely

requested arbitration (Doc. 13-1), but Grimes refused (Doc. 13-

2).

II.   ANALYSIS

      A.    Motion to Dismiss for Improper Venue and to Compel
            Arbitration

      Arbitration clauses are a subset of forum-selection clauses,

which are enforced in this circuit pursuant to a Rule 12(b)(3)

motion to dismiss for improper venue.        Gold Mine Jewelry Shoppes,

Inc. v. Lise Aagaard Copenhagen, A/S, 240 F. Supp. 3d 391, 394

(E.D.N.C. 2017) (citing Aggarao v. MOL Ship Mgmt. Co., Ltd., 675

F.3d 355, 365 n.9 (4th Cir. 2012)).       The court may examine evidence

outside    the   pleadings   when   considering   the   motion.   Id.   A

plaintiff need only make a prima facie showing of proper venue,


                                      4
and in assessing whether there has been such a showing the court

draws all reasonable inferences in the light most favorable to the

plaintiff as the non-moving party.            Id.

     GEICO argues that the MedPay provision contains a clear and

unequivocal arbitration clause that applies to Grimes’s claims.

(Doc. 13 at 2.)          Consequently, it contends, the court should

dismiss the case and compel arbitration pursuant to Rule 12(b)(3).

(Id.)   It also argues that because the arbitration provision does

not authorize class arbitration, only Grimes’s individual claims

are arbitrable.      (Id.)    Grimes responds that GEICO’s arbitration

provision     is   expressly     limited          to   whether      expenses      are

“reasonable” and “necessary,” and thus all other issues, including

whether they were “incurred,” are left for judicial resolution.

(Doc. 16 at 3-7.)

     When presented with a question as to whether parties are

required to arbitrate a dispute, the court must first determine

the “gateway dispute” of whether the claims are “arbitrable.”

Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002);

Peabody Holding Co., LLC v. United Mine Workers of Am., Int’l

Union, 665 F.3d 96, 104 (4th Cir. 2012).               Here, the parties do not

dispute     that   the   court   is     the       proper   forum       to   determine

arbitrability,     which     reflects       the    lack    of    any    “clear   and

unmistakable” policy language requiring that an arbiter make this

determination.     Peabody, 665 F.3d at 102-03.                 Thus, the question

                                        5
is properly before the court.       See Estate of Minter v. Bayview

Loan Servicing, LLC, No. 5:17-CV-185, 2018 WL 607230, at *4 (N.D.W.

Va. Jan. 29, 2018) (“A district court must ‘engage in a limited

review to ensure that the dispute is arbitrable — i.e., that a

valid agreement to arbitrate exists between the parties and that

the specific dispute falls within the substantive scope of that

agreement.’” (quoting Glass v. Kidder Peabody & Co., 114 F.3d 446,

453 (4th Cir. 1997))).

     In the Fourth Circuit, a party can compel arbitration if it

establishes (1) the existence of a dispute between the parties,

(2) a written agreement that includes an arbitration provision

which purports to cover the dispute, (3) the relationship of the

transaction, which is evidenced by the agreement, to interstate or

foreign commerce, and (4) the failure, neglect or refusal of a

party to arbitrate the dispute.    Am. Gen. Life & Accident Ins. Co.

v. Wood, 429 F.3d 83, 87 (4th Cir. 2005).       Here, only the second

element is disputed; 1 specifically, whether the MedPay arbitration

provision purports to cover Grimes’s complaint.        (See Doc. 13 at


1 The first element is satisfied, as this lawsuit reflects a dispute
between the parties. See Estate of Minter, 2018 WL 607230, at *4. The
third element is met because “insurance policies issued by a foreign
corporation to citizens of particular states ‘involve commerce’ and are
subject to the FAA[;]” GEICO is alleged to be a Maryland corporation,
which issued Grimes, a North Carolina citizen, an insurance policy. Duke
Univ. v. Nat’l Union Fire Ins. Co., No. 1:08CV854, 2010 WL 456940, at
*3 (M.D.N.C. Feb. 4, 2010). And the fourth element is satisfied because
Grimes rejected GEICO’s demand to arbitrate. See Estate of Minter, 2018
WL 607230, at *7.


                                   6
8; Doc. 16 at 1.)

      Neither party disputes that the Federal Arbitration Act, 9

U.S.C. § 1 et seq. (“FAA”), applies to the MedPay arbitration

clause. 2    See Gold Mine, 240 F. Supp. 3d at 394 (citing Patten

Grading & Paving, Inc. v. Skanska USA Bldg., Inc., 380 F.3d 200,

204   (4th    Cir.    2004))     (“The       FAA   governs      the    rights    and

responsibilities of the parties with respect to an arbitration

agreement.”).        However,    they    disagree    on    the    nature    of   its

application,    and    the     inquiry   turns     on     the    clarity    of   the

arbitration provision.

      While the FAA reflects a “liberal federal policy favoring

arbitration agreements, notwithstanding any state substantive or

procedural policies to the contrary,” it is well-settled that

“arbitration is a matter of contract and a party cannot be required

to submit to arbitration any dispute which he has not agreed to

submit.”     Id. at 394–95 (quotation marks omitted) (first quoting

Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24

(1983); and then quoting United Steelworkers v. Warrior & Gulf

Navigation Co., 363 U.S. 574, 582–83 (1960)).                         Consequently,

“[w]hether the parties have agreed to arbitrate a particular


2
  The FAA applies to a written provision to arbitrate in any contract
“evidencing a transaction involving commerce to settle by arbitration a
controversy thereafter arising out of such contract or transaction.” 9
U.S.C. § 2. “Commerce” is defined broadly under the FAA. Id. § 1. The
issuance by GEICO, a foreign corporation, of an insurance policy to
Grimes, a citizen of North Carolina, satisfies the FAA’s commerce
requirement. Duke, 2010 WL 456940, at *3.

                                         7
dispute is a matter of contract law in which the court should apply

ordinary    state-law    principles    that   govern   the    formation    of

contracts.”      Id. at 395 (quotation marks omitted) (quoting Johnson

v. Circuit City Stores, Inc., 148 F.3d 373, 377 (4th Cir. 1998));

see also Raymond James Fin. Servs., Inc. v. Cary, 709 F.3d 382,

385 (4th Cir. 2013) (noting that arbitration is a matter of

consent).     As the Fourth Circuit has recognized, therefore, the

“‘touchstones of arbitrability analysis’ are the ‘twin pillars’ of

the parties’ ‘consent and intent’ to arbitrate.”             Raymond James,

709 F.3d at 385-86 (quoting Peabody, 665 F.3d at 103).

       “[W]here the contract contains an arbitration clause, there

is a presumption of arbitrability in the sense that ‘an order to

arbitrate the particular grievance should not be denied unless it

may be said with positive assurance that the arbitration clause is

not susceptible of an interpretation that covers the asserted

dispute.    Doubts should be resolved in favor of coverage.’”          AT&T

Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650 (1986)

(brackets omitted) (quoting United Steelworkers, 363 U.S. at 582–

83).       The    presumption    of   arbitrability    “is     particularly

applicable” where the clause is broad.        Id.   Thus, the court must

resolve any ambiguity regarding the scope of the arbitral issues

in favor of arbitration.        Moses, 460 U.S. at 24-25; Wachovia Bank

Nat’l Ass’n v. Schmidt, 445 F.3d 762, 767 (4th Cir. 2006).                The

presumption “applies only when ‘a validly formed and enforceable

                                      8
arbitration agreement is ambiguous about whether it covers the

dispute at hand,’ not when there remains a question as to whether

an agreement even exists between the parties in the first place.”

Raymond James, 709 F.3d at 386 (quoting Granite Rock Co. v. Int’l

Bhd. of Teamsters, 561 U.S. 287, 301 (2010)).              Where a party

contests the enforceability or applicability of an arbitration

agreement   to     the   dispute,   “the    court   must    resolve   the

disagreement.”    Granite Rock, 561 U.S. at 299–300 (quotation marks

omitted).

     “Whether a party agreed to arbitrate a particular dispute is

a question of state law governing contract formation.”         Adkins v.

Labor Ready, Inc., 303 F.3d 496, 501 (4th Cir. 2002) (citing First

Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)).         In

this case premised on diversity jurisdiction, the parties agree

(Doc. 16 at 2; Doc. 13 at 7) that the court applies the law of the

forum state.     Dassault Falcon Jet Corp. v. Oberflex, Inc., 909 F.

Supp. 345, 348 (M.D.N.C. 1995) (citing Klaxon Co. v. Stentor Elec.

Mfg. Co., 313 U.S. 487 (1941)).         “In determining if an agreement

to arbitrate exists, North Carolina law instructs ‘the court to

examine the language of the contract itself for indications of the

parties’ intent . . . .’”      CIP Constr. Co. v. W. Sur. Co., No.

1:18cv58, 2018 WL 3520832, at *5 (quoting State v. Phillip Morris,

USA, Inc., 618 S.E.2d 219, 225 (2005)).        The court must consider

the “contract as a whole,” and it “must give the contract’s

                                    9
language its ordinary meaning and presume that the parties intended

the plain meaning of the words, absent evidence to the contrary.”

Id. (first quoting Phillip Morris, 618 S.E.2d at 225; and then

citing Anderson v. Anderson, 550 S.E.2d 266, 269–70 (2001)).

Additionally, “the court must interpret all terms of the agreement

harmoniously and consistently with each other, unless it would be

unreasonable to do so.”     Id. (citing Ray D. Lowder, Inc. v. N.C.

State Highway Comm’n, 217 S.E.2d 682, 693 (1975)).

     GEICO argues that Grimes’s claims fall within the scope of

the arbitration clause because they concern the “amount due” under

the MedPay coverage, which the arbitration provision states “shall

be decided by arbitration upon written request.”       (Doc. 13 at 8–9

(quoting Doc. 1-2 at 8).)    The arbitration provision also defines

the “amount due” as “equal only to the reasonable expenses for

necessary services.”   (Doc. 1-2 at 8 (emphasis added).)           GEICO

acknowledges that “reasonable,” “necessary,” and “incurred” are

three distinct questions for determination.    (Doc. 13 at 9 (noting

that “[t]he only issue is whether the amount GEICO paid was

sufficient to pay for Plaintiff’s reasonable, necessary[,] and

incurred medical expenses”).)      But it argues that the policy

definitions   of   “reasonable”    and   “necessary”     subsume     the

requirement that the expenses be “incurred.”    GEICO points to the

policy definition of “reasonable expenses” as those consistent

with “the majority of similar medical providers in the geographical

                                  10
area in which the expenses were incurred for the specific medical

service.”     (Doc. 17 at 3 (quoting Doc. 1-2 at 7).)                        Thus, GEICO

contends,    the    “amount      due”    includes          Plaintiff’s    “reasonable,

necessary[,]       and   incurred       medical       expenses,”      which      must    be

arbitrated.    (Doc. 13 at 9; Doc. 17 at 3–4.)

       Grimes contends that there are at a minimum three separate

inquiries for a factfinder in a MedPay dispute: (1) what expenses

were    properly     incurred,         (2)        whether    those     expenses       were

“reasonable,”      and   (3)     whether       those       expenses   were     medically

“necessary.”        (Doc.   16    at     3.)         She    argues    that    while     the

arbitration provision contains broad initial language (“the amount

due shall be decided by arbitration”), it goes on to specifically

constrain the arbitrator’s authority by stating:

       The arbitrators’ decision shall be limited to whether or
       not the medical expenses were reasonable and the
       services were necessary, with the amount due being equal
       only to the reasonable expenses for necessary services.

(Doc. 1-2 at 8; Doc. 16 at 3.)                Thus, she explains, “amount due”

means only a determination whether expenses were reasonable and

necessary, which she concedes is subject to arbitration.                         (Doc. 16

at 3–5.)    She argues, however, that she did not agree to arbitrate

the separate issue as to which expenses were actually “incurred,”

as well as other necessary prerequisites to payment, such as

whether any of the eleven policy exclusions apply.                       (Id.)

       GEICO’s arguments would have more force had the insurer not


                                             11
expressly     limited   its     arbitration    provision.         While    the

arbitration    provision      initially    contains   a   broad    grant   of

authority to the arbitrator (“the amount due [under this coverage]

shall be decided by arbitration upon written request of the insured

or us”), it expressly limits the definition of “amount due” and

constrains the arbitrators’ authority with this proviso:

     The arbitrators’ decision shall be limited to whether or
     not the medical expenses were reasonable and the
     services were necessary, with the amount due being equal
     only to the reasonable expenses for necessary services.

(Doc. 1-2 at 8 (emphasis added).)             This unambiguous language

reflects the parties’ intent, and the court must give it meaning.

     Contrary to GEICO’s argument, the reference to “incurred” in

the definition of “reasonable” does not reflect a grant of arbitral

authority to determine whether expenses were incurred; rather, it

serves only as a geographical locator to determine whose medical

rates can be used for comparison.         GEICO complains that this leads

to an anomalous result of having the questions of “reasonable” and

“necessary” arbitrated while the question of what expenses were

“incurred” resolved by the court.          (Doc. 17 at 4.)    That may be.

But GEICO was master of its policy, and this construction is

consistent with the remainder of GEICO’s policy. Though an “amount

due” may usually be thought of as a final payment owed, it is clear

that GEICO intended a narrower definition here.           Most notably, the

arbitration provision clearly excludes consideration of any of the


                                     12
eleven exclusions to coverage, as well as whether the expenses

were “incurred” within three years of the date of the accident —

all prerequisites to payment under the policy. 3

     For these reasons, GEICO’s reliance on cases involving broad

grants of authority to an arbitrator 4 is misplaced.       (See, e.g.,


3
  Had GEICO intended for the arbitration provision to broadly cover all
disputes related to the “amount due,” it could have avoided adding its
express limitation on the arbitrators’ authority, or used different
language to achieve that result.      In fact, two other arbitration
provisions in other sections of the insurance contract do exactly that:
both the Uninsured Motorists Coverage and Combined Uninsured/Under
Insured Motorists Coverage arbitration provisions contain broad
statements for arbitration.     (Doc. 1-2 at 11, 14, 25, 27.)      Both
provisions state that if GEICO and an insured “do not agree 1. Whether
that insured is legally entitled to recover compensatory damages from
the owner or operator of an uninsured [or underinsured] motor vehicle;
or 2. As to the amount of such compensatory damages; then the insured
may demand to settle these disputed issued by arbitration.”        (Id.
(emphasis added).)     Unlike the specific restrictions on what the
arbitrators’ “decision shall be limited to” (id. at 8) in the MedPay
arbitration provision, the other two arbitration provisions broadly
state that “[t]he arbitrators will resolve the issues” (id. at 11, 14).
These broader arbitration provisions bolster the conclusion that the
parties’ intent, as shown through the plain text of the policy, was to
limit the arbitrable questions in the MedPay provision. See Stooksbury
v. Ross, No. 3:09-CV-498, 2010 WL 2572109, at *4 (E.D. Tenn. June 18,
2010) (finding that, in part based on the principle of Tennessee law
directing “the plain language [to] be viewed in light of the agreement
as a whole in a way that does not neutralize other provisions[,]” the
second, limited arbitration provision indicated that the arbitration
provision was a limited provision meant to address only certain
questions).
4
  As Grimes notes in her brief, most of the cases cited by GEICO in
support of its argument involved arbitration disputes with broad
language. (Doc. 16 at 6–7); see, e.g., Forshaw Indus., Inc. v. Insurco,
Ltd., 2 F. Supp. 3d 772, 785–86 (W.D.N.C. 2014) (“any dispute or
difference”); Duke, 2010 WL 456940, at *1 (“all disputes that may arise
between the Insureds and us in relation to this Policy, or for its
breach”); Hooters of Am., Inc. v. Phillips, 173 F.3d 933, 936 (4th Cir.
1999) (“all disputes arising out of employment”); Bailey v. Ford Motor
Co., 780 S.E.2d 920, 922 (N.C. Ct. App. 2015) (“any dispute ‘arising out
of or relating to’ the agreement”); Dillon v. BMO Harris Bank, N.A., 787
F.3d 707, 714 (4th Cir. 2015) (“any dispute you have with lender or
anyone else under this agreement will be resolved by binding

                                  13
Doc.   17   at    5    (citing   Peabody,    665   F.3d   at   100    (arbitration

provision encompassed “[a]ny dispute alleging a breach” of the

underlying        agreement)).)       GEICO’s      contractual       language    is

expressly constrained, reflecting the parties’ intent not to agree

to broader arbitrator authority.             CIP, 2018 WL 3520832, at *6 (“In

contrast     to       such   broad   arbitration     clauses,        the   narrower

arbitration clause . . . in this case reflects an intent to limit

its scope to [certain] disputes”); cf. Am. Recovery Corp. v.

Computerized Thermal Imaging, Inc., 96 F.3d 88, 93 (4th Cir. 1996)

(holding that arbitration clauses including language similar to

“arising out of or relating to” cover “every dispute between the

parties having a significant relationship to the contract”).

       Because GEICO specifically limited the arbitrable issues to

whether the amount due is “reasonable” and “necessary,” the court

can say with positive assurance that the parties did not agree to

arbitrate Grimes’s coverage dispute based on what expenses were

“incurred.”       Therefore, the arbitration provision does not cover

this dispute, and the court denies GEICO’s 12(b)(3) motion to

dismiss and to compel arbitration.

       Having found that the determination of what expenses were



arbitration”); Benezra v. Zacks Inv. Research, Inc., No. 1:11-CV-596,
2012 WL 1067559, at *7 (“any dispute between us arising out of, relating
to or in connection with this Agreement”); Ellison v. Alexander, 700
S.E.2d 102, 106 (N.C. Ct. App. 2010) (“[a]ll disputes and claims arising
in connection with this Agreement”); Gold Mine, 240 F. Supp. 3d at 393–
94 (“any dispute arising out of, or in connection with, the Agreement”).

                                        14
“incurred” is not subject to arbitration, the court next considers

GEICO’s motion to dismiss.

     B.    12(b)(6) Motion to Dismiss for Failure to State a Claim

     Federal Rule of Civil Procedure 8(a)(2) provides that a

complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.”          Fed. R. Civ. P.

8(a)(2).   Under   Federal    Rule   of   Civil   Procedure   12(b)(6),   “a

complaint must contain sufficient factual matter . . . to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).          A claim is plausible “when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.”    Id.    In considering a Rule 12(b)(6) motion,

a court “must accept as true all of the factual allegations

contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam), and all reasonable inferences must be drawn

in the plaintiff’s favor, Ibarra v. United States, 120 F.3d 472,

474 (4th Cir. 1997).     “Rule 12(b)(6) protects against meritless

litigation by requiring sufficient factual allegations ‘to raise

a right to relief above the speculative level’ so as to ‘nudge[]

the[] claims across the line from conceivable to plausible.’”

Sauers v. Winston-Salem/Forsyth Cty. Bd. of Educ., 179 F. Supp. 3d

544, 550 (M.D.N.C. 2016) (quoting Twombly, 550 U.S. at 555).          Mere

                                     15
legal conclusions are not accepted as true, and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”           Iqbal, 556 U.S. at 678.

       Even though matters outside the pleadings are generally not

considered on a Rule 12(b)(6) motion, see Fed. R. Civ. P. 12(d);

Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212,

234 (4th Cir. 2004), “the court can consider ‘documents attached

to the complaint, documents incorporated by reference in the

complaint, or matters of judicial notice’ without converting a

motion to dismiss into one for summary judgment.”                Plymouth Cty.

Ret. Ass'n v. Primo Water Corp., 966 F. Supp. 2d 525, 536 (M.D.N.C.

2013) (quoting Sun Chem. Trading Corp. v. CBP Res., Inc., No.

1:01CV00425, 2004 WL 1777582, at *3 (M.D.N.C. July 29, 2004)).

“Courts may consider documents attached to a motion to dismiss ‘so

long as they are integral to the complaint and authentic.’”                 Id.

(quoting Sec'y of State for Def. v. Trimble Navigation Ltd., 484

F.3d 700, 705 (4th Cir. 2007)); Zak v. Chelsea Therapeutics Int'l,

Ltd., 780 F.3d 597, 606–07 (4th Cir. 2015).

       Grimes has attached several documents to the complaint: (1)

declarations for her policy, (2) policy forms, (3) a coverage

letter   from   GEICO,   (4)   an   Explanation    of   Review    for   WakeMed

Services, Wake Emergency Positions, and EmergeOrtho.               (Docs. 1-1,

1-2,   1-3,   1-4,   1-5,   1-6.)    Because   each     is   incorporated    by



                                      16
reference in the complaint and GEICO does not challenge their

consideration, the court will consider them in deciding the motion.

            1.   Breach of Contract

       GEICO moves to dismiss Count I of the complaint, alleging

breach of contract, pursuant to Rule 12(b)(6) on the grounds it

paid all of Grimes’s reasonable expenses incurred for medical

expenses under the MedPay provision.    (Doc. 13 at 2.)    The MedPay

provision obliges GEICO to “pay reasonable expenses incurred for

necessary medical and funeral services because of bodily injury.”

(Doc. 1-2 at 6.)    “Incurred” is not defined in the policy, and the

parties disagree over its meaning.     Grimes argues that “incurred”

means the full amount of expenses charged by a provider, prior to

the application of any health insurance discounts.        (Doc. 16 at

11.)     GEICO argues that “incurred” means the amount for which an

insured is liable.    (Doc. 13 at 16–18.)

       GEICO urges the court to adopt the definition of “incur”

provided by Webster’s Dictionary and adopted by the North Carolina

Supreme Court in Czarnecki v. Am. Indem. Co., 131 S.E.2d 347, 349

(N.C. 1963): “to meet or fall in with (as an inconvenience); become

liable or subject to: bring down upon oneself (incurred large debts

to educate his children).” (Doc. 13 at 15–16.) GEICO additionally

cites the reasoning of the North Carolina Court of Appeals in

Atkins v. Great Am. Ins. Co., 189 S.E.2d 501, 504 (N.C. Ct. App.

1972):

                                  17
     The word “incurred” emphasizes the idea of liability and
     the definition of “incur” is: “To have liabilities (or
     a liability) thrust upon one by act or operation of law”;
     a thing for which there exists no obligation to pay,
     either express or implied, cannot in law constitute an
     “incurred expense”; a debt or expense has been incurred
     only when liability attaches.

(Doc. 13 at 16 (brackets omitted) (quoting Atkins, 189 S.E.2d at

504).)

     Grimes provides no alternative definition of “incurred” and

“has no quarrel with this generic definition” offered by GEICO,

though she contends that “this definition must [be] considered

with the context of the usage of the word.”      (Doc. 16 at 14 &

n.13.)   Thus, both parties accept reliance on North Carolina

authorities for this determination.

     In Atkins, the North Carolina Court of Appeals held “that

expenses are incurred within the medical payment coverage [] when

one has paid, or become legally obligated to pay such expenses.”

Atkins, 189 S.E.2d at 504.     The North Carolina Supreme Court

reached the same conclusion when determining the definition of

“incurred” in Graham v. Reserve Life Ins. Co., 161 S.E.2d 485, 490

(N.C. 1968):

     [T]he general rule seems to be that a hospital-expense
     policy, in which the insurer agrees to pay “expense
     actually incurred,” will cover expenses for which the
     insured becomes legally liable. If he never incurs any
     liability for his hospital bill — as where hospital care
     is furnished him solely upon the promise of a third party
     to pay for it or as a matter of right, without charge
     and without future obligation contingent upon his
     ability to pay — the policy does not cover the bill.

                                18
The North Carolina Supreme Court’s definition and reasoning are

consistent with the “generic definition” containing the phrase

“liable to,” which Grimes accepts.          (Doc. 16 at 14.)      Accordingly,

the court finds that the plain meaning of the term “incurred,” as

used in GEICO’s policy, is an expense "which one has paid or become

legally obligated to pay.”        Atkins, 189 S.E.2d at 504.

      Grimes offers two arguments for the proposition that the use

of “incurred” in the GEICO policy alters its ordinary meaning to

that of “amount charged.”        Neither is persuasive.

      First, she argues that Rule 414 of the North Carolina Rules

of Evidence “establishes that North Carolina views the amount

‘actually necessary to satisfy the bill’ as different from the

‘incurred’ amount.”      (Doc. 16 at 13.)     Rule 414 limits evidence to

prove past medical expenses to “the amounts actually paid to

satisfy the bills that have been satisfied . . . and evidence of

the amounts actually necessary to satisfy the bills that have been

incurred but not yet satisfied.”         N.C.R. Evid. 414.        Grimes argues

that this indicates that “North Carolina views the amount ‘actually

necessary to satisfy the bill’ as different from the ‘incurred’

amount.”    (Doc. 16 at 13.)     Such an interpretation is strained and

unpersuasive.        The “amounts actually necessary to satisfy the

bills”   are   the    amounts   for   which   one   is   liable    —   the   same

definition of “incurred” on which the parties agree. The “incurred

but   not   yet   satisfied”    phrase     simply   indicates      amounts   the

                                      19
individual is legally obligated to pay but has not yet paid.           See

N.C. Pattern Jury Instruction – Civ. 810.04A at n.2 (June 2013)

(noting that Rule 414 “limits medical expenses evidence to amounts

actually paid to satisfy the bill or, if not yet paid, the amount

that would satisfy the bill”).

     Second,   Grimes   argues   that   the    GEICO   policy   “indirectly

indicates that an ‘incurred’ medical expense is the amount charged

for treatment.”    (Doc. 16 at 14.)           She points to the policy

statement that “expenses are reasonable only if they are consistent

with the usual fees charged by the majority of similar medical

providers in the geographical area in which the expenses were

incurred for the specific medical services.”           (Id. (brackets and

bold font omitted) (quoting Doc. 1-2 at 7).)             She argues that

“[c]harged is a medical term of art which even Geico acknowledges

is the initial amount of a patient’s medical debt before any

discounts are later applied” and that “incurred” must mean the

amount initially charged for treatment, prior to any application

of health insurance discounts.     (Id.)      Grimes provides no citation

for her claim that “charged” is a medical term of art and does not

explain where GEICO agrees with her definition.             Even assuming

that “charged” has the meaning Grimes suggests, the separate use

of the term “incurred” in the definition of “reasonable” indicates

that they have different meanings and supports the conclusion that

“incurred” means the amount for which the claimant is liable to

                                   20
her doctor.    That is, in determining whether a medical expense is

“reasonable” under the policy, one compares the amount “incurred”

(paid or legally obligated to pay) with the amount “charged” by

the majority of similar medical providers in the geographical area

in which the expenses were incurred.       (Doc. 1-2 at 7.)

       This result is consistent with State Farm Mut. Auto. Ins. Co.

v. Bowers, 500 S.E.2d 212 (Va. 2012), upon which GEICO relies.

Bowers addressed the meaning of “incurred” in a similar factual

scenario, and the Supreme Court of Virginia applied a definition

of “incurred” that accords with that used by the North Carolina

courts.    In Bowers, the plaintiff had an automobile insurance

policy with State Farm and health insurance through Blue Cross/Blue

Shield of Virginia (“Blue Cross”).       Id. at 212–13.   Bowers’s State

Farm   automobile   insurance   policy   included   a   medical   payments

provision materially similar to the one in Grimes’s GEICO policy,

which defined medical expenses as “all reasonable and necessary

expenses for medical . . . services . . . incurred within three

years after the date of the accident.”        Id. at 212.     Like here,

the court was faced with construing the meaning of the term

“incurred” used in the medical payments provision of State Farm’s

automobile insurance policy.      Id. at 214.    The parties also made

essentially the same arguments as here: State Farm argued that

“incurred” expenses meant the amounts the healthcare providers

accepted as full payment for their services, while Bowers argued

                                   21
it meant the gross amount of the medical bills.         Id.    Applying the

same definition as the North Carolina Court of Appeals in Atkins,

the Bowers court concluded that “incurred” referred to expenses

“one has paid[,] or become legally obligated to pay.”          Id.   Because

Bowers had neither paid nor was legally obligated to pay the

amounts written off by the health insurance providers, the court

found that the medical expenses he “incurred” were “the amounts

that the health-care providers accepted as full payment for their

services rendered to him[,]” not any greater amount noted on the

bills before application of contractual reductions.            Id.

     Grimes provides three reasons why Bowers should not affect

the outcome of this motion.       (Doc. 16 at 16.)    None is persuasive.

First, she points out that Bowers is not binding because it is

from Virginia.     (Id.)    While of course true, it is nevertheless

persuasive.   Second, she argues that there is no evidence that the

insurance policy in Bowers contained the “charged” language that

appears in the MedPay provision, or that Virginia had a rule like

North Carolina Rule of Evidence 414.          (Id.)   As discussed above,

these do not alter the definition of “incurred” and are therefore

immaterial distinctions.      Third, Grimes points out that Bowers was

decided at the summary judgment stage, not on a motion to dismiss.

(Id.)   However,    the    record   here   contains   more    than   adequate

information   to   make    this   decision.     The   allegations     of   the

complaint and the attached “Explanation of Review” documents, as

                                     22
well as Grimes’s briefing, make clear that “[s]he agrees that her

medical debt was satisfied at some later time by application of

health insurance, including some portion paid and some portion

discounted.”      (Id. at 15.)          Grimes concedes that at the time she

submitted her claims to GEICO her medical debt was satisfied by

application    of     health      insurance,     both   through    discounts    and

payments.     (Id.)       This is confirmed by the three Explanation of

Review documents attached to the complaint.                   (Docs. 1-4, 1-5, 1-

6.)    Each    lists      a    “charge”    amount     for    medical   services,    a

“reduction” amount, and the difference between those two numbers

is the amount in the “provider reimburse” column; the total of all

“provider reimburse” amounts for each medical service equals the

“EOR [Explanation of Review] Check Amount,” and the total of the

“EOR Check Amount” for each medical provider equals the amount

Grimes is seeking to recover from GEICO, $2,461.70. (Doc. 1 ¶¶ 39–

42; Doc. 1-4 at 1; Doc. 1-5 at 1; Doc. 1-6 at 1, 5–6.)                          The

“explanation”     code        provided    next   to   each    charge   that   has   a

reduction states: “Line(s) reduced by Health Insurance contractual

allowance.”     (Doc. 1-4 at 2; Doc. 1-5 at 2; Doc. 1-6 at 2, 7.)

The Explanation of Review documents each state: “This explanation

of review reflects our initial review of the provider’s charges

submitted.”     (Doc. 1-4 at 2; Doc. 1-5 at 2; Doc. 1-6 at 2, 7.)

Grimes admits, moreover, that the amount she seeks to recover is

the   reduction     for       “health    insurance    contractual      allowances.”

                                           23
(Doc. 1 ¶ 39; Doc. 16 at 15.)               Accordingly, the facts as alleged

and shown in the EOR documents attached to and incorporated by

reference in the complaint indicate that GEICO agreed to reimburse

Grimes for the amounts she incurred, meaning the amount she was

legally obligated to pay for the service after application of

health insurance.         (See Doc. 1 ¶¶ 39-42, 44, 50(d); Doc. 16 at 15;

Docs. 1-4, 1-5, 1-6.)            Moreover, Grimes does not argue that she

owes   or   has    paid    the    amount    of   the   health    care      contractual

allowance reduction — in fact, her brief states that by providing

her health insurance “she simply had a method to pay that included

application of a discount.”            (Doc. 16 at 15.)              Accordingly, as

pleaded,    this    claim    is    materially     similar       to   one    the   court

dismissed in Bowers.

       Viewed in the light most favorable to Grimes, the complaint

fails to plausibly allege that she has “paid or become legally

obligated    to    pay”    the    initial    charge    listed    for    the   medical

services prior to the health insurer’s reductions.                      Accordingly,

Grimes has failed to state a claim that GEICO has breached the

contract.    It is noteworthy that there is no compelling practical

reason for the contrary result she urges, which smacks of a sharp

argument.    The point of insurance is to be made whole.                    Requiring

GEICO to pay an insured amounts the insured never paid and would

never be responsible for would result in an inequitable windfall

to the insured and needlessly increase premiums.                     See Bowers, 500

                                           24
S.E.2d at 214.

          2.     Breach of the Implied Covenant of Good Faith and
                 Fair Dealing

      Grimes alleges that GEICO breached the implied covenant of

good faith and fair dealing by refusing to pay amounts due under

her automobile policy, reading additional (or changing) terms of

the policy after issuance, failing to fairly evaluate her claims,

and failing to adequately consider her interests.       (Doc. 1 ¶ 72.)

She alleges as injury “the $2,461.70 in MedPay Coverage to which

she is entitled.”    (Id. ¶ 74.)    GEICO argues that because it paid

all   reasonably    incurred   medical   expenses   under   the   MedPay

provision, it has not breached its implied duty of good faith and

fair dealing.    (Doc. 13 at 21.)   Grimes does not address this claim

in her brief.

      “In addition to its express terms, a contract contains all

terms that are necessarily implied ‘to effect the intention of the

parties’ and which are not in conflict with the express terms[,]”

and these implied terms include “the ‘basic principle of contract

law that a party who enters into an enforceable contract is

required to act in good faith and to make reasonable efforts to

perform his obligations under the agreement.’”       Maglione v. Aegis

Family Health Ctrs., 607 S.E.2d 286, 291 (N.C. Ct. App. 2005)

(first quoting Lane v. Scarborough, 200 S.E.2d 622, 624 (1973);

and then quoting Weyerhaeuser Co. v. Godwin Bldg. Supply Co., 253


                                    25
S.E.2d 625, 627 (1979)).         “All parties to a contract must act upon

principles of good faith and fair dealing to accomplish the purpose

of an agreement, and therefore each has a duty to adhere to the

presuppositions of the contract for meeting this purpose.”                          Id.

“[W]here a party’s claim for breach of the implied covenant of

good faith and fair dealing is based upon the same acts as its

claim for breach of contract, [courts] treat the former claim as

‘part and parcel’ of the latter.”                   Cordaro v. Harrington Bank,

FSB, 817 S.E.2d 247, 256 (N.C. Ct. App. 2018) (quoting Murray v.

Nationwide Mut. Ins. Co., 472 S.E.2d 358, 368 (1996), disc. review

denied, 483 S.E.2d 172–73 (1997)); see also Suntrust Bank v.

Bryant/Sutphin Props., LLC, 732 S.E.2d 594, 603 (“As the jury

determined that plaintiff did not breach any of its contracts with

defendants, it would be illogical for this Court to conclude that

plaintiff somehow breached implied terms of the same contracts.”),

disc. review denied, 735 S.E.2d 180 (2012).

     Because     the   court     finds    that       GEICO      has    performed    its

obligations under the contract and paid Grimes the amount she

incurred under the MedPay provision, GEICO has not violated the

implied covenant of good faith and fair dealing.                      This claim will

therefore be dismissed.

           3.     Unfair and Deceptive Trade Practices Act

     Grimes     alleges   that    GEICO       had    a   duty     pursuant   to    North

Carolina   General     Statute     § 58-63-15(11)            to     engage   in    fair

                                         26
settlement    practices   while    handling   her   MedPay   claim,   that

violation of § 58-63-15(11) constitutes a per se violation of the

N.C. UDTPA, and that pursuant to the N.C. UDTPA, GEICO had a duty

to refrain from using unfair or deceptive acts or practices in or

affecting commerce.   (Doc. 1 ¶¶ 79–81.)      Grimes alleges that GEICO

violated these statutory duties as follows:

     GEICO misrepresented a pertinent Policy provision when
     it reduced the amounts due under the Medpay Coverage by
     a “Health Insurance contractual allowance” to which
     GEICO was not entitled, in violation of N.C. Gen. Stat.
     § 58-63-15(11)(a); GEICO failed to act in good faith to
     attempt to effect prompt, fair, and equitable settlement
     of individual Medpay claims, . . . in violation of N.C.
     Gen. Stat. § 58-63-15(11)(f); GEICO has failed to
     promptly provide a reasonable explanation of the basis
     in the insurance policy in relation to the facts or
     applicable law for GEICO’s refusal to pay the full amount
     of . . . Grimes’s Medpay Claim, because there is no
     basis for such refusal in . . . the [] Policy[,
     violating] N.C. Gen. Stat. § 58-63-15(11)(n); and, GEICO
     has compelled Grimes to institute this Action by paying
     her substantially less than the amount to which she is
     entitled under the Medpay Coverage, in violation of N.C.
     Gen. Stat. § 58-63-15(11)(g).

(Doc. 1 ¶ 82.)    GEICO argues that Grimes has suffered no injury

because her claim is predicated upon her rejected contention that

GEICO should have paid the $2,461.70 in excess of the incurred

expenses.    (Doc. 13 at 21.)     Grimes’s brief does not address this

claim, either.

     To establish a violation of the N.C. UDTPA, a plaintiff must

show “(1) [the] defendant committed an unfair or deceptive act or

practice; (2) the action in question was in or affecting commerce;


                                    27
and (3) that the plaintiff was injured thereby.”                  Bear Hollow,

L.L.C. v. Moberk, L.L.C., No. 5:05CV210, 2006 WL 1642126, at *15

(W.D.N.C. June 5, 2006) (quoting First Atl. Mgmt. Corp. v. Dunlea

Realty, Co., 507 S.E.2d 56, 63 (N.C. Ct. App. 1998)).                    A trade

practice is “unfair” if it “is immoral, unethical, oppressive,

unscrupulous, or substantially injurious to consumers” and a trade

practice is “deceptive” if it “possesses the tendency or capacity

to mislead, or creates the likelihood of deception.” Id. (brackets

omitted)    (quoting     First    Atl.,      507   S.E.2d    at   63).      “The

determination of whether an act or practice is an unfair or

deceptive practice that violates N.C.G.S. § 75-1.1 is a question

of law for the court.”       Gray v. N.C. Ins. Underwriting Ass’n, 529

S.E.2d 676, 681 (N.C. 2000).

      GEICO is correct that Grimes fails to allege an injury.                The

only actual damage she alleges is the $2,461.70 in written-off

charges she was never required to pay.              (Doc. 1 ¶ 85.)       Because

GEICO was not contractually required to pay that amount, Grimes

has   no   plausible    injury    and   her   unfair   and   deceptive     trade

practices claim will be dismissed.

            4.     Aggravated Bad Faith/Tortious Breach of Contract

      Count IV of the complaint asserts a claim for “Aggravated Bad

Faith/Tortious      Breach   of   Contract    Justifying     Punitive    Damages

Under Chapter 1D of the North Carolina General Statutes.”                  (Doc.

1 at 22.)        Grimes alleges that GEICO not only failed to comply

                                        28
with the insurance contract but did so knowingly and in bad faith.

(Doc. 1 ¶¶ 91–96.)          This claim is predicated on GEICO’s alleged

failure to pay her for the “incurred” expenses she claims.                   (Id.

¶ 97.)     She seeks punitive damages under North Carolina General

Statutes § 1D-1 et seq.          (Id. ¶ 98.)    GEICO argues that because it

had no contractual obligation to pay the excess charges for which

she was never liable, it did not act in bad faith in refusing to

pay them.       (Doc. 13 at 22.)        It additionally argues that Grimes

has failed to state a claim for punitive damages because she has

suffered    no    injury       and   provided   no    identifiable    aggravated

tortious act.       (Id.)      Grimes does not address this claim in her

brief.

     Under North Carolina law, bad faith breach of contract is not

a recognized cause of action independent of a claim for breach of

contract; rather, bad faith is a circumstance which may justify

granting punitive damages for a breach.                 Eli Research, Inc. v.

United Commc’ns Grp., LLC, 312 F. Supp. 2d 748, 756 & n.6 (M.D.N.C.

2004). Because the court has dismissed Grimes’s breach of contract

claim, her claim for bad faith breach necessarily fails. 5

     To the extent the complaint attempts to allege a bad faith

refusal    to    settle    a   claim,   it    fails   to   allege   more   than   a


5
  Even if this were not so, the complaint’s conclusory allegations that
GEICO engaged in “aggravated and outrageous conduct” and acted with
“malice and willfulness” (Doc. 1 ¶¶ 92–93) are insufficient to plausibly
allege the requisite aggravation for a claim of bad faith breach. Iqbal,
556 U.S. at 678.

                                         29
conclusory      recitation   of   the   elements      of   the   tort,    which   is

insufficient to survive a motion to dismiss.                  (Doc. 1 ¶¶ 89–90,

92, 94–95); Iqbal, 556 U.S. at 678.             North Carolina law requires

allegations (1) that the insurer refused to pay a claim after the

insurer recognized the claim as valid; (2) bad faith; and (3)

aggravating or outrageous conduct.           Barnett v. State Auto Prop. &

Cas. Ins. Co., No. 2:14cv34, 2015 WL 276512, at *3 (W.D.N.C. Jan.

22, 2015).      Bad faith means “not based on honest disagreement or

innocent mistake,” and a plaintiff “may demonstrate aggravating

conduct    by    showing    fraud,   malice,     gross      negligence,    insult,

rudeness,    oppression,     or   reckless      and   wanton     disregard   of    a

plaintiff’s      rights.”      Id.      Here,     the      well-pleaded    factual

allegations demonstrate at best only an honest disagreement as to

the validity of the claim – one as to which GEICO was ultimately

correct.

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that GEICO’s motion to dismiss and to

compel arbitration pursuant to Rule 12(b)(3) (Doc. 12) is DENIED,

and GEICO’s alternative motion to dismiss pursuant to Rule 12(b)(6)

(Doc. 12) is GRANTED and the complaint is DISMISSED WITH PREJUDICE.



                                                /s/   Thomas D. Schroeder
                                             United States District Judge
July 30, 2019

                                        30
